IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-75,856



                   EX PARTE ANTONIO MORA CHAVEZ, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 23341-86 IN THE 86 TH DISTRICT COURT
                          FROM KAUFMAN COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to fifty years’ imprisonment. The Fifth Court of Appeals affirmed his

conviction. Chavez v. State, No. 05-05-01590-CR (Tex. App.–Dallas, delivered December 7, 2006).

       Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed.

       Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that appellate counsel failed to timely notify

Applicant that his conviction had been affirmed and failed to inform him of his right to file a pro se

petition for discretionary review. The trial court recommends that relief be granted. Ex parte

Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that Applicant is entitled to the

opportunity to file an out-of-time petition for discretionary review of the judgment of the Fifth Court

of Appeals in Cause No. 05-05-01590-CR that affirmed his conviction in Case No. 23341-86 from

the 86th Judicial District Court of Kaufman County. Applicant shall file his petition for discretionary

review with the Fifth Court of Appeals within 30 days of the date on which this Court’s mandate

issues.



Delivered: March 5, 2008
Do not publish